IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CARL W. JAGNOW,                             : No. 438 MAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
SHARON A. JAGNOW,                           :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.